DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on June 17, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to because:
	Figure 2 is objected to under CFR 1.84(l, p) - letters, numbers, characters are too small; lines are not clean, durable, dark.
	Figure 3 is objected to under CFR 1.84(l, p) - letters, numbers, characters are too small; lines are not clean, durable, dark 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 12, the claims recite “the respective optical response of each of the FTLs…is substantially different from the respective optical response…” which is unclear what is meant by “substantially different”.  Such terms appears to be subjective to a practitioner of the invention (MPEP 2173.05(b)).  Applicant’s specification does not provide an objective standard to determine what constitutes “substantially different”.  Is this different than “kind of the same”?  For purposes of compact prosecution, Examiner will interpret such difference to be implicit to any individual FTLs.	
	As to claims 2-11, 13-14, the claims are rejected as dependent upon claims 1 or 12.
	As to claim 3, the claim recites “the natural frequency” which lacks antecedent basis.
	As to claim 10, the claim recites “an approximation of a periodic staircase function”, which unclear what is meant by “an approximation”.  Such term appears to be subjective to a practitioner of the invention (MPEP 2173.05(b)) to decide what constitutes the approximation.  Applicant’s specification does not provide an objective standard to determine what constitutes “an approximation”.  For purposes of compact prosecution, Examiner will consider any periodic function to be an approximation of a periodic staircase function.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Batchko (US 2009/0284489) in view of Optotune (Fast Electrically Tunable Lens EL-10-30 Series; cited by Applicant; herein Optotune).
	As to claim 1, Batchko teaches a focus tunable optical system (Batchko Fig. 1) comprising a lens assembly comprising a plurality of focus tunable lenses (FTLs) coaxially disposed along an optical axis (Batchko Fig. 1 - 1080; Fig. 7A-B; para. [0048], [0049]), a controller configured to control the optical power of the lens assembly by respectively applying to each of the FTLs a respective control signal (Batchko Fig. 1 - 1100; Figs. 7A,B - 7054, 7110), thereby generating an optical response of each of the respective FTLs (Batchko Figs. 2A-C; para. [0057]-[0059]; Table 2; Table 3), wherein the respective optical response of each of the FTLs is substantially different from the respective optical response of any other FTL of the plurality of FTLs (Batchko Figs. 2A-C; para. [0057]-[0059]; Table 2; Table 3).
	Batchko does not clarify the response being a periodic optical response.  In the same field of endeavor Optotune teaches FTLs having periodic optical responses (Optotune Figs. 12-15; Section - Response Time).  It would have been obvious to one of ordinary skill in the art before the effective filing date that such lenses have periodic optical responses since, as taught by Optotune, FTLs include resonant frequencies which contribute to a dampening periodic optical response given a driving signal (Optotune Figs. 12-15; Section - Response Time).
	As to claim 2, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optotune further teaches the optical response of a FTL, of the FTLs, comprises a natural frequency of the FTL (Optotune Figs. 12-13).
	As to claim 3, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optotune further teaches the optical response of a FTL, of the FTLs, comprises a frequency lower than a natural frequency of the FTL (Optotune Figs. 12-13).
	As to claim 5, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optotune further teaches for each or one or more of the FTLs, the optical response of the respective FTLs comprises one or more Fourier components of an optical response of the lens assembly (Optotune Figs. 12-13 - Fourier components implicit to time/frequency plots).
	As to claim 6, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optotune further teaches the optical response of one of the FTLs comprises a lowest Fourier component of an optical response of the lens assembly (Optotune Figs. 12-13 - Fourier components implicit to time/frequency plots).
	As to claim 10 (as understood), Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Optotune further teaches an optical response of the lens assembly is a periodic staircase function or an approximation or a periodic staircase function (Optotune Figs. 12-13).
	As to claim 11, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Batchko further teaches a focus tunable optical system (Batchko Fig. 1).
	As to claim 12, Batchko teaches a method for controlling a focus tunable optical system the method comprising controlling an optical power of a lens assembly, which comprises a plurality of FTLs coaxially disposed along an optical axis of the lens assembly (Batchko Fig. 1 - 1080; Figs. 7A,B - 7054, 7110; para. [0048], [0049]), and respectively applying to each of the FTLs a respective control signal, thereby generating an optical response of each of the respective FTLs (Batchko Figs. 2A-C; para. [0057]-[0059]; Table 2; Table 3), wherein the optical response of each of the FTLs contributes to the optical power of the lens assembly and is substantially different from the optical response from any other FTL of the plurality of FTLs (Batchko Figs. 2A-C; para. [0057]-[0059]; Table 2; Table 3).
	Batchko does not clarify the response being a periodic optical response.  In the same field of endeavor Optotune teaches FTLs having periodic optical responses (Optotune Figs. 12-15; Section - Response Time).  It would have been obvious to one of ordinary skill in the art before the effective filing date that such lenses have periodic optical responses since, as taught by Optotune, FTLs include resonant frequencies which contribute to a dampening periodic optical response given a driving signal (Optotune Figs. 12-15; Section - Response Time).
	As to claim 13, Batchko in view of Optotune teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Batchko further teaches a tangible, non-transitory computer readable medium comprising a program code for controlling a focus tunable optical system (Batchko Fig. 3 - 3030; para. [0096]).
	
Allowable Subject Matter
Claims 4, 7-9, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 4, although the prior art teaches a FTLs optical system as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 7, although the prior art teaches a FTLs optical system as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 8, 14, although the prior art teaches a FTLs optical system as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 8, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 9, although the prior art teaches a FTLs optical system as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tseng et al. (US 10,261,309); Batchko (US 8,854,423); Jannard et al. (US 8,867,281); Kita (US 7,536,093); Bhagavatula et al. (US 2021/0364817); Karam (US 2020/0192080); Maffi et al. (Ultrafast All-Polymer Electrically Tunable Silicone Lenses)1; Li et al. (An Electrically Tunable Zoom System Using Liquid Lenses)2 are cited as additional examples of FTL optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Maffli, L., Rosset, S., Ghilardi, M., Carpi, F. and Shea, H. (2015), Ultrafast All-Polymer Electrically Tunable Silicone Lenses. Adv. Funct. Mater., 25: 1656-1665. https://doi.org/10.1002/adfm.201403942
        2 Li, H.; Cheng, X.; Hao, Q. An Electrically Tunable Zoom System Using Liquid Lenses. Sensors 2016, 16, 45. https://doi.org/10.3390/s16010045